DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-12, in the reply filed on March 4, 2021 is acknowledged.
Claims 13-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaders et al. (U.S. Publication 2018/0126149) hereinafter Vaders.
Regarding Claim 1, Vaders discloses (Paragraph 60 and Figures 3A-3D) an end effector (303) for a surgical tool (10), comprising: a first jaw (302) that defines an aperture (382; see Figure 3D); a second jaw (304) rotatably coupled to the first jaw; and a spacer pin (332) received within the aperture and protruding from an upper surface (312) of the first jaw, wherein the spacer pin is adjustable (can be removed, used with a 
Regarding Claim 2, Vaders further discloses (see Claim 2 and Paragraph 61) the spacer pin (332) is secured to the first jaw (302) using an attachment means selected from the group consisting of welding, an adhesive, an interference fit (an interference fit is also known as a press fit. Vader discloses a press fit in Claim 2), a shrink fit, a material deformation fit (“resiliently deformed to allow the spacer 332 to be fitted” see Paragraph 61), and any combination thereof.
Regarding Claim 3, Vaders further discloses (see Paragraph 62 and Figure 3A) the first jaw (302) includes an electrode (312) and an overmold (322) that partially covers the electrode, and wherein the aperture (382) is cooperatively defined by the first jaw and one or both of the electrode and the overmold (see Figure 3D).
Regarding Claim 4, Vaders further discloses (see Paragraph 64 and Figure 3D) the aperture (382) is cooperatively defined by the first jaw (302) and the overmold (322; see Figure 3D), and wherein the spacer pin (332) is made of a conductive material (“an entire electrode spacer 332 made of metal”; see Paragraph 64) and is secured to the first jaw within the aperture.
Regarding Claim 5, Vaders further discloses (see Paragraph 39 and 65) the aperture (382) is cooperatively defined by the first jaw (302), the electrode (312), and the overmold (322), and wherein the spacer pin (332) is made of a non-conductive 
Regarding Claim 6, Vaders further discloses (see Claim 2) the spacer pin (332) is received within the aperture (382) via an interference fit (interference fit is synonymous with press fit) against at least one of the overmold (322) and the electrode (312).
Regarding Claim 7, Vaders further discloses (see Paragraph 60 and Modified Figure 3A hereinafter MF3A) the aperture (382) is a first aperture (382 for 332A) located near a distal end of the first jaw (302) and the spacer pin (332) is a first spacer pin (332A), the end effector (303) further comprising: a second spacer pin (332B) received within a second aperture (382 for 332B) defined in the first jaw near a proximal end of the first jaw and protruding from the upper surface of the first jaw, and wherein the jaw gap (g) is defined between the first and second jaws (304) when the second jaw is moved to the closed position and engages the first and second spacer pins (see Figure 3B). 

    PNG
    media_image1.png
    492
    822
    media_image1.png
    Greyscale

Regarding Claim 8, Vaders further discloses (see Paragraphs 60, 61, and 63) the first (332A) and second spacer pins (332B) are dissimilar in size (“the height of the electrode spacers 332, 334 above the exposed surface of the electrodes 312, 314 at the proximal portion of the jaw members 302, 304 may be slightly lower”; see Paragraph 60. The head portion (T352) as disclosed in Paragraph 61 would be different sizes resulting in an overall different size between 332A and 332B; see Paragraph 63).
Regarding Claim 9, Vaders further discloses (see Paragraph 60, Figures 3B, andMF3A) a third spacer pin (332C) received within a third aperture (382 for 332C) defined in the first jaw (302) near the proximal end of the first jaw and protruding from the upper surface of the first jaw, wherein the second and third spacer pins are arranged on opposing sides of a guide track (342; see Figure 3D) longitudinally defined in the first jaw, and wherein the jaw gap (g; see Figure 3B) is defined between the first 
Regarding Claim 10, Vaders further discloses (see Paragraphs 06, 53, 78, Figures 3B, 3C, and MF3A) the second jaw (304) is rotatably coupled to the first jaw (302) at a jaw axle (a pin that is shown in Figures 3B and 3C and well understood in the art) extending through an elongated slot (see MF3A) defined on the second jaw, and wherein the second jaw is secured to the jaw axle at the elongated slot (“at their proximal ends, the jaw members are coupled together to pivot relative to each other between an open position” and “a pair of opposing jaw members pivotably coupled together to open and close so as to clamp or otherwise retain a material”; this pivot motion with two jaws is well understood in the art; see Paragraphs 06, 53, and 78).
Regarding Claim 11, Vaders further discloses (see Paragraph 60) the jaw gap (g) is uniform between the first (302) and second jaws (304).
Regarding Claim 12, Vaders further discloses (see Paragraph 60) jaw gap (g) is non- uniform between the first (302) and second jaws (304; it is contemplated that the jaw gap is not uniform, i.e. the proximal portion of the jaw members, may [in an exemplary embodiment] or may not be slightly lower. By being slightly lower, they promote a uniform gap, but if not, they would conversely not promote a uniform gap; see Paragraph 60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Trees et al. (U. S. Publication 2017/0312017) teaches an end effector for a surgical tool comprising two jaws, a spacer pin, a uniform and/or non-uniform gap, and aperture to receive the spacer pin.
Kappus et al. (U. S. Publication 2016/0074099) teaches an end effector for a surgical tool comprising two jaws, a plurality of spacer pins, a uniform gap, overmold, and aperture to receive the spacer pin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOSHUA T HICKS/Examiner, Art Unit 3771

/SHAUN L DAVID/Primary Examiner, Art Unit 3771